Title: From Thomas Jefferson to James Wilkinson, 18 July 1808
From: Jefferson, Thomas
To: Wilkinson, James


                  
                     Sir 
                     
                     Washington July 18. 08.
                  
                  I have recieved your favor of the 16th. and considered the papers it covered. I sincerely regret that you had not given them in before the departure of the Secretary at War, because no other person can decide on them in the first instance but him. the expenditures were for military objects, the services for military purposes, and like all the other military expenditures & services, belong to the department of war, and are under the head of that department. in cases of difficulty or doubt, I am consulted; but I never decide in the first instance, and only on a reference from the Secretary at War. to him I will immediately inclose the papers, & am sorry this delay is to take place in a case which presses on your own personal convenience, but it is all I can do in the line which strict duty marks out for me. I tender you my salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               